Per Curiam.
This matter is before this Court on remand from the Michigan Supreme Court "for plenary consideration”. People v Rodgers, 413 Mich 855 (1982).
On June 23, 1969, defendant entered a negotiated plea of guilty to second-degree murder, MCL 750.317; MSA 28.549, and was subsequently sentenced. Three weeks earlier the United States Supreme Court had released its decision in Boykin v Alabama, 395 US 238; 89 S Ct 1707; 23 L Ed 2d 274 (1969). Boykin is applicable to all guilty pleas tendered after June 2, 1969. People v Jaworski, 387 Mich 21; 194 NW2d 868 (1972).
In order that the guilty plea be understanding and voluntary under constitutional standards, both Boykin and Jaworski requiré that a defendant be advised of his rights, among others, to confront witnesses against him and his right to be free from compulsory self-incrimination. Although the plea proceedings are otherwise exemplary, they do not contain any reference to these two rights.
Although the defendant may well have been aware of these rights from the other proceedings noted by appellee, such inferential knowledge cannot overcome a silent record.
We are compelled to reverse.